 

Exhibit 10.2



 

EXECUTION COPY

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement is entered into as of April 1,
2016, by KALOBIOS PHARMACEUTICALS, INC., a Delaware corporation ("Grantor"), in
favor of BLACK HORSE CAPITAL MASTER FUND LTD., an exempted company organized in
the Cayman Islands, as administrative agent (in such capacity, together with its
successors and assigns, “Agent”) for itself and the other Lenders (as defined
herein). All capitalized terms used herein (which are not otherwise specifically
defined herein) shall be used in this Agreement as defined in the Credit
Agreement (as defined below).

 

RECITALS

 

A.           Grantor, Agent and various other entities, each as a Lender
(“Lenders”), are parties to that certain Debtor in Possession Credit and
Security Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to make debtor-in-possession term loan
to Grantor (the “Loan”) in the amount and manner set forth in the Credit
Agreement. The Lenders are willing to make the Loan to Grantor, but only upon
the condition, among others, that Grantor shall grant to Agent, for the ratable
benefit of the Lenders, a security interest in certain Copyrights, Trademarks,
and Patents (as each term is described below) to secure the obligations of
Grantor under the Credit Agreement.

 

B.           Pursuant to the terms of the Credit Agreement, Grantor has granted
to Agent, for the ratable benefit of the Lenders, a security interest in all of
Grantor's right, title and interest, whether presently existing or hereafter
acquired, in, to and under all of the Collateral.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Credit
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

1.           To secure its obligations under the Credit Agreement, Grantor
grants and pledges to Agent, for the ratable benefit of the Lenders, a security
interest in all of Grantor's right, title and interest in, to and under its
intellectual property (all of which shall collectively be called the
"Intellectual Property Collateral"), including, without limitation, the
following:

 

(a)          Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the "Copyrights");

 

 
 

  

(b)          Any and all technology, know-how and processes, operating manuals,
trade secrets, computer hardware and software, and computer hardware and
software products, now or hereafter existing, created, acquired or held;

 

(c)          Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;

 

(d)          All United States and foreign patents, patent applications and like
protections including, without limitation, improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, including without limitation the patents and patent applications set forth
on Exhibit B attached hereto (collectively, the "Patents");

 

(e)          Any trademark and service mark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the "Trademarks");

 

(f)          Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(g)          All licenses or other rights to use any of the Copyrights, Patents,
or Trademarks and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(h)          All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, or Patents; and

 

(i)          All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

2.           This security interest is granted in conjunction with the security
interest granted to Agent, for the ratable benefit of the Lenders, under the
Credit Agreement. The rights and remedies of Agent with respect to the security
interest granted hereby are in addition to those set forth in the Credit
Agreement and the other Financing Documents, and those which are now or
hereafter available to Agent as a matter of law or equity. Each right, power and
remedy of Agent provided for herein or in the Credit Agreement or any of the
Financing Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Agent of any one or more of the
rights, powers or remedies provided for in this Agreement, the Credit Agreement
or any of the other Financing Documents, or now or hereafter existing at law or
in equity, shall not preclude the simultaneous or later exercise by any person,
including Agent, of any or all other rights, powers or remedies.

 

 2

 

  

3.          Grantor hereby agrees that, anything herein to the contrary
notwithstanding, Grantor shall assume full and complete responsibility for the
prosecution, defense, enforcement or any other necessary or desirable actions in
connection with its Intellectual Property Collateral subject to a security
interest hereunder.

 

4.         This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.

 

5.          THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

 3

 

  

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

  GRANTOR:       KALOBIOS PHARMACEUTICALS, INC.,   a Delaware corporation      
  By: /s/ Cameron Durrant   Name: Dr. Cameron Durrant   Title: Chairman and
Chief Executive Officer         Grantor's Contact Information:   Address: 1000
Marina Blvd #25     Brisbane, CA 94005-1878

 

 1

 

  

EXHIBIT A

 

Copyrights

  

  Registration/   Registration/     Application   Application Description  
Number   Date          

 

 
 

  

EXHIBIT B

 

Patents

 

  Registration/   Registration/     Application   Application Description  
Number   Date          

 

 
 

  

EXHIBIT C

 

Trademarks

 

    Registration/   Registration/         Application   Application    
Description   Number   Date   Registrant              

 

 

